 

FlLED

UNITED STATES D|STR|CT COURT October 18, 2018

EASTERN D|STR|CT OF CAL|FORN|A

UN|TED STATES OF AMERICA,
Plaintif'f,
V.
CHR|STOPHER MICHAEL DEARMAN,

Defendant.

 

 

 

TO: UNITED STATES MARSHAL:

CLERK, US DSlTRlCT COURT
EASTERN DlSTRlCT OF
CAL|FORNIA

 

 

 

Case No. 2106-CR-OO164-TLN-1

ORDER FOR RELEASE OF
PERSON |N CUSTODY

This is to authorize and direct you to release CHR|STOPHER M|CHAEL

DEARMAN ,

Case No. 2:06-CR-00164-TLN-1 Charge 18 U.S.C. 8 3583(e)(3). from custody for

the following reasons:

Re|ease on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporat_e Surety Bail Bond

(Other): The Court found that the sole charqe

X contained in the Violation Petition tiled on 7/16/2018 is

g ' not true.

issued at Sacramento, California on

jOctober , 2018 at 2:28 PM

By:

\)
` e Troy L. Nunley

 

